Exhibit 10.13.5

JMP GROUP INC.

2007 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK BONUS AWARD

 

Grantee’s Name and Address:    

           

You (the “Grantee”) have been granted shares of Common Stock of the Company (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Bonus Award (the “Notice”), the JMP Group Inc. 2007 Equity Incentive Plan (the
“Plan”), as amended from time to time, the Company’s 2008 Compensation Program
Election Form and Agreement, dated February 5, 2009 (the “Compensation Program
Agreement”), and the Restricted Stock Bonus Award Agreement (the “Agreement”)
attached hereto, as follows. Unless otherwise defined herein, the terms defined
in the Plan shall have the same defined meanings in this Notice.

 

Award Number

    

Date of Award

  

Total Number of Shares

of Common Stock Awarded

(the “Shares”)

    

Forfeiture Period:

Subject to the limitations set forth in this Notice, the Plan, the Award
Agreement and the Compensation Program Agreement, the Shares will cease to be
subject to forfeiture in accordance with the following schedule:

50% of the Shares shall cease to be subject to forfeiture on December 31, 2009,
and the remaining 50% of the Shares shall cease to be subject to forfeiture on
December 31, 2010.

In the event of a Change in Control, 100% of the Shares subject to this Notice
shall cease to be subject to forfeiture immediately prior to the effective date
of such Change in Control.

In the event that the Company terminates the Grantee’s Continuous Service other
than for Cause, 100% of the Shares subject to this Notice shall cease to be
subject to forfeiture immediately upon such termination.

In the event of the Grantee’s death or Disability, 100% of the Shares subject to
this Notice shall cease to be subject to forfeiture immediately upon the
occurrence of such death or Disability; provided further, that such release of
forfeiture rights shall occur regardless of whether the Grantee’s Continuous
Service has terminated prior to such death or Disability unless such prior
termination was for Cause.

 

1



--------------------------------------------------------------------------------

Shares that are subject to forfeiture are deemed “Restricted Shares.” If a
fraction of a Restricted Share would cease to be subject to forfeiture, such
Restricted Share shall remain a Restricted Share until the entire Share ceases
to be subject to forfeiture.

In the event that (i) the Grantee breaches any of the Participant Covenants (as
defined in Section 1.7 of the Compensation Program Agreement) or (ii) the
Grantee’s Continuous Service is terminated for Cause, any Restricted Shares held
by the Grantee immediately following such breach or termination of Continuous
Service for Cause shall be deemed reconveyed to the Company and the Company
shall thereafter be the legal and beneficial owner of the Restricted Shares and
shall have all rights and interest in or related thereto without further action
by the Grantee. The foregoing forfeiture provisions set forth in this Notice as
to Restricted Shares shall apply to the new capital stock or other property
(including cash paid other than as a regular cash dividend) received in exchange
for the Shares in consummation of any transaction described in Section 11 of the
Plan and such stock or property shall be deemed Additional Securities (as
defined in the Award Agreement) for purposes of the Award Agreement, but only to
the extent the Shares are at the time covered by such forfeiture provisions.

The Award shall be subject to the provisions of Section 11 of the Plan in the
event of a Corporate Transaction.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, the Award Agreement and the Compensation Program Agreement.

 

JMP Group Inc., a Delaware corporation By:     Title:    

THE GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT
NOR THE PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO
CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY
WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S
CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

The Grantee acknowledges receipt of a copy of the Plan, the Award Agreement and
the Compensation Program Agreement and represents that he or she is familiar
with the terms and provisions thereof, and hereby accepts the Award subject to
all of the terms and provisions hereof and thereof. The Grantee has reviewed
this Notice, the Award Agreement, the Plan and the Compensation Program
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice and fully understands all provisions of
this Notice, the Award Agreement, the Plan and the Compensation Program
Agreement. The

 

2



--------------------------------------------------------------------------------

Grantee hereby agrees that all questions of interpretation and administration
relating to this Notice, the Plan, the Award Agreement and the Compensation
Program Agreement shall be resolved by the Administrator in accordance with
Section 11 of the Award Agreement. The Grantee further agrees to arbitration in
accordance with Section 12 of the Award Agreement. The Grantee further agrees to
notify the Company upon any change in the residence address indicated in this
Notice.

 

Dated:         Signed:    

 

3



--------------------------------------------------------------------------------

Award Number:             

JMP GROUP INC.

2007 EQUITY INCENTIVE PLAN

RESTRICTED STOCK BONUS AWARD AGREEMENT

1. Issuance of Shares. JMP Group Inc., a Delaware corporation (the “Company”),
hereby issues to the Grantee (the “Grantee”) named in the Notice of Restricted
Stock Bonus Award (the “Notice”), the Total Number of Shares of Common Stock
Awarded set forth in the Notice (the “Shares”), subject to the Notice, this
Restricted Stock Bonus Award Agreement (the “Award Agreement”), the Company’s
2008 Compensation Program Election Form and Agreement, dated February 5, 2009
(the “Compensation Program Agreement”), and the terms and provisions of the
Company’s 2007 Equity Incentive Plan (the “Plan”), as amended from time to time,
which are incorporated herein by reference. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Award
Agreement. All Shares issued hereunder will be deemed issued to the Grantee as
fully paid and nonassessable shares, and the Grantee will have the right to vote
the Shares at meetings of the Company’s stockholders. The Company shall pay any
applicable stock transfer taxes imposed upon the issuance of the Shares to the
Grantee hereunder.

2. Transfer Restrictions. The Shares issued to the Grantee hereunder may not be
sold, transferred by gift, pledged, hypothecated, or otherwise transferred or
disposed of by the Grantee prior to the date when the Shares cease to be subject
to forfeiture pursuant to the terms set forth in the Notice. Any attempt to
transfer Restricted Shares in violation of this Section 2 will be null and void
and will be disregarded.

3. Escrow of Stock. For purposes of facilitating the enforcement of the
provisions of this Award Agreement, the Grantee agrees, immediately upon receipt
of the certificate(s) for the Restricted Shares, to deliver such certificate(s),
together with an Assignment Separate from Certificate in the form attached
hereto as Exhibit A, executed in blank by the Grantee with respect to each such
stock certificate, to the Secretary or Assistant Secretary of the Company, or
their designee, to hold in escrow for so long as such Restricted Shares are
subject to forfeiture pursuant to the terms set forth in the Notice, with the
authority to take all such actions and to effectuate all such transfers and/or
releases as may be necessary or appropriate to accomplish the objectives of this
Award Agreement in accordance with the terms hereof. The Grantee hereby
acknowledges that the appointment of the Secretary or Assistant Secretary of the
Company (or their designee) as the escrow holder hereunder with the stated
authorities is a material inducement to the Company to make this Award Agreement
and that such appointment is coupled with an interest and is accordingly
irrevocable. The Grantee agrees that the Restricted Shares may be held
electronically in a book entry system maintained by the Company’s transfer agent
or other third party and that all the terms and conditions of this Section 3
applicable to certificated Restricted Shares will apply with the same force and
effect to such electronic method for holding the Restricted Shares. The Grantee
agrees that such escrow holder shall not be liable to any party hereto (or to
any other party) for any actions or omissions unless such escrow holder

 

1



--------------------------------------------------------------------------------

is grossly negligent relative thereto. The escrow holder may rely upon any
letter, notice or other document executed by any signature purported to be
genuine and may resign at any time. Upon the Restricted Shares ceasing to be
subject to forfeiture, the escrow holder will, without further order or
instruction, transmit to the Grantee the certificate evidencing such Shares;
provided, however, that no transmittal of certificates evidencing the Shares
will occur unless and until the Grantee has satisfied all Tax Withholding
Obligations (as defined in Section 5(c) below).

4. Additional Securities and Distributions.

(a) Any securities or cash received (other than a regular cash dividend) as the
result of ownership of the Restricted Shares (the “Additional Securities”),
including, but not by way of limitation, warrants, options and securities
received as a stock dividend or stock split, or as a result of a
recapitalization or reorganization or other similar change in the Company’s
capital structure, shall be retained in escrow in the same manner and subject to
the same conditions and restrictions as the Restricted Shares with respect to
which they were issued, including, without limitation, the Forfeiture Period set
forth in the Notice. The Grantee shall be entitled to direct the Company to
exercise any warrant or option received as Additional Securities upon supplying
the funds necessary to do so, in which event the securities so purchased shall
constitute Additional Securities, but the Grantee may not direct the Company to
sell any such warrant or option. If Additional Securities consist of a
convertible security, the Grantee may exercise any conversion right, and any
securities so acquired shall constitute Additional Securities. In the event of
any change in certificates evidencing the Shares or the Additional Securities by
reason of any recapitalization, reorganization or other transaction that results
in the creation of Additional Securities, the escrow holder is authorized to
deliver to the issuer the certificates evidencing the Shares or the Additional
Securities in exchange for the certificates of the replacement securities.

(b) The Company shall disburse to the Grantee all regular cash dividends with
respect to the Shares and Additional Securities (whether or not such Shares or
Additional Securities have ceased to be subject to forfeiture), less any
applicable withholding obligations.

5. Taxes. The Grantee is ultimately liable and responsible for all taxes owed by
the Grantee in connection with the Award, regardless of any action the Company
or any Related Entity takes with respect to any tax withholding obligations that
arise in connection with the Award. Neither the Company nor any Related Entity
makes any representation or undertaking regarding the treatment of any tax
withholding in connection with the grant of the Award, the cessation of the
Restricted Shares being subject to forfeiture or the subsequent sale of Shares
subject to the Award. The Company and its Related Entities do not commit and are
under no obligation to structure the Award to reduce or eliminate the Grantee’s
tax liability.

6. Stop-Transfer Notices. In order to ensure compliance with the restrictions on
transfer set forth in this Award Agreement, the Notice or the Plan, the Company
may issue appropriate “stop transfer” instructions to its transfer agent, if
any, and, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records. The Company may issue a “stop
transfer” instruction if the Grantee fails to satisfy any Tax Withholding
Obligations.

 

2



--------------------------------------------------------------------------------

7. Refusal to Transfer. The Company shall not be required (i) to transfer on its
books any Shares that have been sold or otherwise transferred in violation of
any of the provisions of this Award Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

8. Restrictive Legends. The Grantee understands and agrees that the Company
shall cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the Shares
together with any other legends that may be required by the Company or by state
or federal securities laws:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF THAT
CERTAIN RESTRICTED STOCK BONUS AWARD AGREEMENT BETWEEN THE COMPANY AND THE NAMED
STOCKHOLDER. THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY
IN ACCORDANCE WITH SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.

9. Entire Agreement: Governing Law. The Notice, the Plan and this Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties. Should
any provision of the Notice or this Award Agreement be determined to be illegal
or unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

10. Construction. The captions used in the Notice and this Award Agreement are
inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

11. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan, the Compensation
Program Agreement or this Award Agreement shall be submitted by the Grantee or
by the Company to the Administrator. The resolution of such question or dispute
by the Administrator shall be final and binding on all persons.

 

3



--------------------------------------------------------------------------------

12. Arbitration. The parties agree that any suit, action, or proceeding arising
out of or relating to the Notice, the Plan, the Compensation Program Agreement
or this Award Agreement shall be finally settled by arbitration in San
Francisco, California before, and in accordance with the rules then obtaining
of, the FINRA or, if the FINRA declines to arbitrate the matter, the AAA in
accordance with the commercial arbitration rules of the AAA. The Grantee shall
keep confidential all matters relating to, and all communications, whether oral,
written or electronic, in connection with the Arbitration. Each party shall bear
his, her or its own legal fees, costs and expenses of Arbitration. If any one or
more provisions of this Section 12 shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

13. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

END OF AGREEMENT

 

4



--------------------------------------------------------------------------------

EXHIBIT A

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED,                      hereby sells, assigns and transfers
unto                             ,             (            ) shares of the
Common Stock of JMP Group Inc., a Delaware corporation (the “Company”), standing
in his name on the books of, the Company represented by Certificate
No. herewith, and does hereby irrevocably constitute and appoint each of the
Secretary of the Company, the Chief Executive Officer of the Company, the Chief
Financial Officer of the Company and the General Counsel of the Company, who
each may act separately as attorney to transfer the said stock in the books of
the Company with full power of substitution.

DATED:                     

______________________________

 

1